Title: From George Washington to Daniel Cunyngham Clymer, 11 November 1777
From: Washington, George
To: Clymer, Daniel Cunyngham

 

Sir.
Head Quarters [Whitemarsh, Pa.] 11th November 1777.

I have received your Letter of the 4th containing an apology for sending an agreeable piece of Intelligence which you have since discover’d to be false—mistakes of this kind are not uncommon and most frequently happen to those whose zeal and sanguineness allow no room for scepticism when any thing favorable to their Country is plausibly related—I beg you to be persuaded that my good opinion of you is not at all impaired by this circumstance and that I am as before Your most obedt Servt

Go: Washington

